t c no united_states tax_court nt inc d b a natures touch petitioner v commissioner of internal revenue respondent docket no filed date on date p a corporation petitioned the court to redetermine r’s determination of federal_income_tax deficiencies additions to tax under sec_6651 i r c and accuracy-related_penalties under sec_6662 i r c shortly thereafter the state in which p was organized suspended p’s corporate powers rights and privileges for failing to pay state_income_tax r moves the court to dismiss this case for lack of prosecution to the extent that it relates to deficiencies and to find without trial that p is liable for the additions to tax and accuracy-related_penalties as determined r asserts that p’s suspension precludes it from prosecuting this case as to the deficiencies r asserts that he bears a burden of production under sec_7491 i r c as to the additions to tax and accuracy-related_penalties and that he has met this burden held pursuant to rules c and b tax_court rules_of_practice and procedure the court will dismiss this case in full in that applicable state law precludes p from prosecuting any part of this case although sec_7491 i r c generally places the burden of production on r as to any addition_to_tax or penalty at issue in this court that section is inapplicable where as here the petitioning taxpayer is a corporation james g lebloch for petitioner michael w berwind for respondent opinion laro judge on date petitioner petitioned the court to redetermine respondent’s determination of deficiencies of dollar_figure and dollar_figure in its federal income taxes for its taxable years ended date and respectively additions to tax under sec_6651 of dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively respondent now moves the court to dismiss this case to the extent it relates to deficiencies and to find without trial that petitioner is liable for the additions to tax and accuracy-related_penalties as determined respondent asserts that petitioner cannot prosecute this case as to the deficiencie sec_1 unless otherwise indicated section references are to the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure because petitioner’s powers rights and privileges are suspended by the state in which it was organized respondent asserts that he has a burden of production under sec_7491 as to the additions to tax and accuracy-related_penalties and that he has met this burden for the reasons stated below we shall dismiss this case in full and enter a decision for respondent in the amounts determined by respondent background on date petitioner was organized as a corporation under california law on date pursuant to cal rev tax code secs and west the california franchise tax board suspended petitioner’s corporate powers rights and privileges for failing to pay state_income_tax on date the california secretary of state certified petitioner’s suspension and further certified that petitioner remained suspended as of the date of certification on date in response to the motion at hand the court ordered petitioner to file a statement showing cause why it has the capacity to prosecute this case in its statement filed on date the same day that this case was called for trial petitioner stated that it was active when it petitioned the court and that it had ceased doing business petitioner also stated that it lacked sufficient assets to pay its state tax and that it had filed for bankruptcy on date on date before this court held a trial of this case this court ordered the case stayed on account of the bankruptcy petition and the automatic_stay of u s c sec_362 on date the bankruptcy court dismissed petitioner’s bankruptcy case and vacated the automatic_stay petitioner moved the bankruptcy court to vacate its order of dismissal on date the bankruptcy court denied petitioner’s motion stating the debtor petitioner failed to appear at two scheduled creditors meetings and such failures were not satisfactorily explained in addition the motion was not served on the trustee or creditors in accordance with local rules on date this court ordered that the automatic_stay was no longer in effect as to this case discussion whether a corporation may engage in litigation in this court is determined by applicable state law which here is the law of california see rule c see also 114_tc_268 affd 22_fedappx_837 9th cir 69_tc_149 on the basis of our review of that law in particular cal rev tax code secs and we conclude that petitioner although it had the capacity to commence this case upon the filing of its petition with this court now lacks the requisite capacity to continue prosecuting or defending any part of the case see 791_f2d_666 9th cir reed v norman p 2d cal and the cases cited therein see also grell v laci le beau corp cal app 4th thus given petitioner’s inability to prosecute or defend any part of this case including its lack of capacity to defend itself against the motion at hand we shall dismiss this case and enter a decision against petitioner as to all matters in dispute see rules c b see also sec_7459 cf david dung le m d inc v commissioner supra petitioner in its petition alleges that respondent bears the burden_of_proof under sec_7491 as to all matters inclusive of the deficiencies additions to tax and accuracy-related in 114_tc_268 affd 22_fedappx_837 9th cir the court held that a california corporation lacked the power to file a lawsuit in this court while its corporate powers were suspended by the state of california in reaching that holding the court quoted cal rev tax code secs and west and noted that the supreme court of california has construed those sections to mean that a corporation may not prosecute or defend an action during the period in which it is suspended see david dung le m d inc v commissioner supra pincite while this court dismissed the petition in david dung le m d inc for lack of jurisdiction we do not do similarly here where petitioner had the requisite capacity to file the petition that commenced this lawsuit where a taxpayer such as petitioner files a timely petition with this court our jurisdiction is invoked and remains unimpaired until the controversy is decided notwithstanding events which may occur after the filing of the petition see 17_tc_942 affd 200_f2d_308 6th cir cf 100_tc_495 57_tc_720 penalties respondent in his answer denies this allegation but in his motion asserts that he has a burden of production under sec_7491 as to the additions to tax and accuracy-related_penalties for the reasons stated below we conclude that petitioner has the burden_of_proof as to issues in this case before sec_7491 was added to the code by the internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 a taxpayer who petitioned this court generally had the burden of proving that the commissioner had erred as to any determination in issue see rule a see also 290_us_111 in certain cases sec_7491 changed this general_rule effective for court proceedings arising from examinations commencing after date in relevant part sec_7491 provides sec_7491 burden_of_proof a burden shifts where taxpayer produces credible_evidence -- general_rule --if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue limitations --paragraph shall apply with respect to an issue only if-- a the taxpayer has complied with the requirements under this title to substantiate any item b the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews and c in the case of a partnership corporation or trust the taxpayer is described in sec_7430 c penalties --notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title by their terms neither sec_7491 nor sec_7491 is applicable here as to the former under which the burden_of_proof may be placed upon the commissioner as to factual issues relevant to a taxpayer’s liability for income estate or gift_tax petitioner has not introduced any credible_evidence with respect to any factual issue concerning the deficiencies determined by respondent nor may petitioner do so for purposes of this motion given that it lacks the power to prosecute or defend this case as to the latter that section also is inapplicable sec_7491 applies specifically only to the liability of an individual for any penalty addition_to_tax or additional_amount imposed by this title see beiner inc v commissioner tcmemo_2004_219 petitioner is not an individual it is a corporation accordingly to reflect the foregoing an appropriate order of dismissal and decision will be entered
